Citation Nr: 1021850	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-21 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for an acquired psychiatric disorder, 
including posttraumatic stress disorder (PTSD). 

2.  Entitlement to a compensable disability evaluation for 
residuals of a right mandible fracture. 

3.  Entitlement to a compensable disability evaluation for 
residuals of a fracture of the left mandibular condyle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

J. A., the Veteran's mother, and K. A., the Veteran's sister. 


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1991 to March 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The Veteran's mother and legal guardian, and his sister, 
testified at a hearing in support of his claims in October 
2009 before the undersigned Veterans Law Judge.  At the 
hearing, the Veteran's mother submitted additional evidence, 
accompanied by a waiver of RO jurisdiction.  38 C.F.R. 
§§ 20.800, 20.1304(c) (2009).  The Veteran was not present at 
the hearing.  

In September 2004, the Veteran stated that he wished to be 
found incompetent to manage his VA benefits.  In November 
2004, the RO sent him a notice letter, but did not make a 
finding regarding his competency.  In April 2005, the Veteran 
again stated that he did not think he was competent to manage 
his funds, and requested that his mother be assigned as his 
guardian for VA purposes.  The RO did not make a decision 
regarding his competency.  

The issue of the Veteran's competency has been raised by the 
record in September 2004 and April 2005, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since the November 2000 rating decision 
is not duplicative or cumulative of evidence previously 
considered and it relates to an unestablished fact necessary 
to substantiate the claim for service connection for a 
psychiatric condition.  

2.  The Veteran's residuals of a right mandible fracture do 
not cause moderate nonunion of the mandible.  His inter-
incisal range is greater than 40 millimeters and his range of 
lateral excursion is greater than 4 millimeters on the right 
side.  

3.  The Veteran's residuals of a fracture of the left 
mandibular condyle do not cause moderate nonunion of the 
mandible.  His inter-incisal range is greater than 40 
millimeters and his range of lateral excursion is greater 
than 4 millimeters on the left side.  


CONCLUSIONS OF LAW

1.  The November 2000 rating decision denying service 
connection for a nervous condition is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 
20.302, 20.1103 (2009).   

2.  As new and material evidence has been received since the 
November 2000 rating decision, the claim for service 
connection for a nervous condition (hereafter an acquired 
psychiatric disorder) is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  The criteria for a compensable rating for residuals of a 
right mandible fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.20, 4.21, 4.27, 4.150, Diagnostic Codes (DC) 9999-
9903, 9905 (2009).

4.  The criteria for a compensable rating for residuals of a 
fracture of the left mandibular condyle have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2009); 38 
C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 4.27, 4.150, DCs 9999-
9903, 9905 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

A. Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  For claims, as here, 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was amended to eliminate the requirement that VA also request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim, i.e., the "fourth 
element" notice.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, if VCAA notice 
was not provided prior to the initial adjudication of the 
claim or, if provided, was inadequate or incomplete, such an 
error can be "cured" by providing any necessary notice and 
then readjudicating the claim, including in a Statement of 
the Case (SOC) or Supplemental Statement of the Case (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given ample opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  The Veteran was issued a predecisional VCAA 
notice in August 2005 and a subsequent one in September 2009.  
The August 2005 letter notice letter informed the Veteran of 
what constituted new and material evidence and the reason his 
claim for a nervous condition was denied.  Therefore, there 
is no prejudice to the Veteran.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, October 2006 and April 2007 Notice of 
Disagreement response letters addressed the disability rating 
and effective date elements of his claims.  His claims were 
then readjudicated in a May 2007 SSOC.  

B. Duty to Assist

The Board finds that the duty to assist provisions of the 
VCAA have been met with respect to the issues on appeal.  The 
Veteran's service treatment records (STRs) and service 
personnel records (SPRs) have been obtained and associated 
with his claims folder.  Further, all relevant treatment 
records adequately identified by the Veteran have been 
procured and associated with his claims folder.  He underwent 
an examination for his mandible fractures in December 2005.  
In October 2009, his mother and sister testified on his 
behalf at Travel Board hearing.  

As discussed in the Remand section below, the Board is aware 
that the Veteran is in receipt of Social Security payments.  
As indicated by his parents in their November 2005 letter, he 
receives the benefits for his psychiatric disorder.  The 
Board is remanding the Veteran's claim for service connection 
for a psychiatric disorder because records from the Social 
Security Administration (SSA) may be relevant to his claim.  
However, as his parents stated that the benefits are due to a 
psychiatric disorder, and the Veteran reported at his 
December 2005 examination that he does not receive medical 
treatment for his mandibular conditions, remanding his 
increased evaluation claims pending receipt of SSA records 
would be futile because the SSA records would not pertain to 
his mandibular conditions.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran in 
the development of his claim to reopen and increased 
evaluation claims.  Under the circumstances of this case, 
additional efforts to assist the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran).  

II.  New and Material Evidence Claim 

In November 2000, the RO denied the Veteran's claim for 
service connection for a nervous condition.  The Veteran did 
not appeal the decision.  Therefore, the November 2000 rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2009).  New and 
material evidence must be submitted after the final decision 
in order to reopen the claims.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The Board must determine whether new and material evidence 
has been submitted since the final November 2000 rating 
decision before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to 
adjudicate the claims de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The Veteran filed his claim in July 2005.  Therefore, under 
the revised standards (effective for petitions to reopen 
filed on or after August 29, 2001), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence already of 
record at the time of the last prior final denial of the 
claim sought to be opened.  It must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).   

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary to consider the patently incredible 
to be credible").  
Since the November 2000 decision, VA has received records of 
VA examinations, statements from private mental health care 
providers, letters from the Veteran's family and a friend 
detailing his psychiatric symptoms, treatment records from 
Walter Reed hospital, and the transcript of the October 2009 
Travel Board hearing.  All the evidence listed above is new, 
in that it has not been submitted to VA before.  The Board 
finds that the evidence is also material because it relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  Specifically, some of the evidence 
indicates that the Veteran experienced symptoms of a mental 
disorder during service.  Accordingly, the Board finds that 
new and material evidence has been submitted.  The claim for 
service connection for a nervous condition is reopened.  
38 U.S.C.A. § 5108.  

In July 2005, the Veteran filed a claim for service 
connection for PTSD.  He has been diagnosed with this 
condition, as well as bipolar disorder and schizophrenia.  
The issue on appeal will be rephrased as entitlement to an 
acquired psychiatric condition, as opposed to naming only one 
of his many diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  

The issue of entitlement to service connection for a 
psychiatric condition is discussed in the Remand section, 
below.  

III.  Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2009).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  As discussed below, the Board finds that at no 
point during the appeals period did the Veteran's mandibular 
disabilities meet the criteria for compensable evaluations.  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

A.  Right Mandible Fracture and Left Mandibular Condyle 
Fracture

Residuals of mandible and mandibular condyle fractures are 
not specifically listed in the rating schedule.  When an 
unlisted condition is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous. 38 C.F.R. § 4.20.  
According to the policy in the schedule, when a disability is 
not specifically listed, the Diagnostic Code will be "built 
up," meaning that the first two digits will be selected from 
that part of the schedule most closely identifying the part 
of the body involved, and the last 2 digits will be "99."  
38 C.F.R. § 4.27.  For example, Diagnostic Code 9999 is used 
to identify unlisted dental or oral conditions.

The most closely analogous Diagnostic Codes for both of the 
claimed oral conditions are DC 9903, which provides ratings 
for nonunion of the mandible, and DC 9905, which provides 
ratings for limited temporomandibular articulation.  
38 C.F.R. § 4.150.  Under DC 9903, a 10 percent evaluation is 
warranted when the nonunion of the mandible is moderate.  Id.  
The extent of the disability is dependent upon the degree of 
motion and relative loss of masticatory function.  Id.  Under 
DC 9905, 10 percent evaluation can be assigned for a range of 
lateral excursion of 0 to 4 millimeters or for an inter-
incisal range of 31 to 40 millimeters.  Id.  It is noted that 
ratings for limited inter-incisal movement cannot be combined 
with ratings for limited lateral excursion.  Id.  

In December 2005, the Veteran underwent a fee-based mandible 
examination.  His reported symptoms consisted of pain when 
opening and closing his mouth.  The examiner noted that the 
Veteran was not receiving treatment for his mandibular 
conditions, and found that he had no functional impairment 
because he had accommodated to ongoing pain.  The Veteran had 
not lost any time from work due to his mandibular conditions.  
Examination of the mandible, maxilla, ramus, and palate 
revealed normal findings.  Regarding his temporomandibular 
articulation, he had limited motion of the inter-incisal 
range of "more than 40 mm" and his right and left lateral 
excursions were both "more than 4 mm."  X-rays were within 
normal limits.  

The evidence provided by the examination does not support an 
increased evaluation for either claim.  As discussed above, a 
10 percent evaluation could be granted for moderate nonunion 
of the mandible, based upon degree of motion and relative 
loss of masticatory function.  38 C.F.R. § 4.150, DC 9903.  
The examiner found that the Veteran's mandible and maxilla 
were normal, and that his disabilities did not cause 
functional impairment.  Thus, he is not entitled to a 
compensable evaluation for either condition under DC 9903.  A 
10 percent evaluation could also be assigned for a range of 
lateral excursion from 0 to 4 millimeters, or an inter-
incisal range of 31 to 40 millimeters.  38 C.F.R. § 4.150, DC 
9905.  As discussed above, the examiner found that the 
Veteran's lateral excursion and inter incisal range exceeded 
these measurements.  Thus, he is not entitled to a 
compensable evaluation under DC 9905.  

The remaining medical evidence of record does not show 
treatment for either mandibular condition during the appeal 
period.  The Veteran's mother declined to provide testimony 
regarding the mandibular conditions, except to state that his 
jaw was wired closed as part of his in-service treatment, and 
that he removed the wiring early.  (See hearing transcript, 
p. 10).  She did not testify as to the Veteran's current 
mandibular symptoms.  As discussed above, the December 2005 
examiner stated that the Veteran did not receive any medical 
treatment for his mandibular conditions.  

The evidence of record shows that the Veteran is entitled to 
noncompensable evaluations for his residuals of right 
mandible and left mandibular condyle fractures, and no 
higher.  38 C.F.R. § 4.150.  Since the preponderance of the 
evidence is against the claim, the provisions of 38 U. S. C. 
A. 5107(b) regarding reasonable doubt are not applicable, and 
his claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).
B.  Extraschedular Consideration

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.  

The evidence of record does not show that the Veteran's 
symptoms from residuals of right mandible and left mandibular 
condyle fractures cause impairment in occupational 
functioning.  In December 2005, the examiner specifically 
found to the contrary, stating that the Veteran had not 
missed work due to his service connected mandibular 
conditions.  In Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993), the Court reiterated that the disability rating, 
itself, is recognition that industrial capabilities are 
impaired.  The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
According to 38 C. F. R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

As new and material evidence has been submitted, the claim 
for service connection for an acquired psychiatric condition 
is reopened.  

A compensable disability evaluation for a residuals of a 
right mandible fracture is denied. 

A compensable disability evaluation for residuals of a 
fracture of the left mandibular condyle is denied.  


REMAND

In a November 2005 letter, the Veteran's parents described 
his psychiatric symptoms and stated that his "SSI is grossly 
inadequate" to cover the costs of psychiatric treatment 
because the Veteran could not work due to his psychiatric 
disorder, and his parents were on fixed incomes.  This letter 
put VA on notice that the Veteran is in receipt of Social 
Security.  The Veteran's SSA records are not associated with 
is claims folder, and there is no evidence that the RO has 
attempted to obtain them.  As the SSA records may be relevant 
to the Veteran's claim for an acquired psychiatric disorder, 
VA is obligated to attempt to obtain them.  38 U.S.C.A. 
§ 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Furthermore, lay and medical evidence has been submitted in 
favor of his claim.  The Veteran's parents submitted a 
lengthy typed list of the Veteran's unusual behavior that 
they observed over the years, beginning in September 1992, 
while he was still in the military.  Their timeline is 
consistent with J. A.'s hearing testimony and an October 2009 
lay statement from D. S., a family friend.  A June 2005 
opinion from Dr. E. C., a private psychiatrist, states that 
the Veteran had PTSD as a result of being beaten in service.  

Given the presence of supportive lay evidence and Dr. E. C.'s 
opinion, VA was obligated to provide a VA examination because 
the evidence indicates that the psychiatric disorder existed 
prior to service or began in service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The Veteran underwent a fee-based 
psychiatric examination in November 2005, at which he was 
diagnosed with bipolar disorder.  The November 2005 fee-based 
examination is inadequate because it does not provide an 
etiology opinion or rationale.  A medical examination report 
must contain not only clear conclusions with supporting data, 
but also a reasoned medical explanation connecting the two.  
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Once VA 
has provided an examination, it must provide an adequate one.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, 
this case must be remanded so that the Veteran can undergo a 
new psychiatric examination. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain all 
medical and other records concerning the 
Veteran's claim with that agency for 
disability benefits and/or supplemental 
income, including a copy of that agency's 
decision in response to his claim.  All 
records obtained must be associated with 
the claims file.  If the search for these 
additional records is unsuccessful, and 
further attempts to obtain them would be 
futile, document this in the claims file 
and notify the Veteran in accordance with  
38 C.F.R. § 3.159(c)(2) and (3).  

2.  After the Veteran's SSA records have 
been obtained (or a negative response has 
been received and documented in the 
claims folder), schedule the Veteran for 
a psychiatric examination conducted by a 
board-certified psychiatrist to determine 
the nature, extent, and etiology of any 
psychiatric condition he may have.  The 
claims folder must be made available for 
the examiner to review.  All indicated 
tests, if any, should be conducted.  

All pertinent pathology should be noted 
in the examination report and the 
examiner should state whether a current 
or past diagnosis of a psychiatric 
condition is appropriate.  The examiner 
is specifically asked to comment on the 
June 2005 letter from Dr. E. C. stating 
that the Veteran developed PTSD as a 
result of being attacked in service.  

If a diagnosis of a psychiatric condition 
is appropriate for any time period, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., a probability of at least 50 
percent or more) that this condition is 
related to an event, injury or disease in 
service, including the Veteran's right 
and left mandible fractures.  

A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, he or 
she should expressly indicate this and 
provide a supporting rationale as to why 
an opinion cannot be made without 
resorting to speculation.  

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the Veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


